 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LANTZ RETIREMENT INVESTMENTS,                     Case No. 1:19 -cv-00379-NONE-SAB
     LLC, et al.,
11                                                     ORDER RE STIPULATION FOR
                    Plaintiffs,                        EXTENSION OF TIME TO RESPOND TO
12                                                     AMENDED COMPLAINT
            v.
13                                                     (ECF No. 58)
     BRIAN GLOVER, et al.,
14
                    Defendants.
15

16          Plaintiffs filed a first amended complaint on March 2, 2020. (ECF No. 44.) On April 9,

17 2020, a stipulation was filed to extend the time for Defendants Bide, LLC, and the Estate of

18 Brian Glover, to respond to the first amended complaint. (ECF No. 58.)

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants

20 Bide, LLC, and the Estate of Brian Glover, shall file a pleading responsive to the first amended

21 complaint on or before May 6, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:     April 9, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
